PER CURIAM.
Appellant challenges the lower court order that summarily denied his motion for post-conviction relief brought pursuant to rule 3.850, Florida Rules of Criminal Procedure. The court denied Appellant’s motion as successive but failed to attach portions of the record supporting this de*566termination. For that reason, we reverse and remand with instructions that the lower court attach the necessary portions of the record which show that the motion is successive or that the allegations are otherwise refuted. Alternatively, an evi-dentiary hearing should be held to address the merits of the motion.
REVERSED and REMANDED.
THOMPSON, MONACO and TORPY, JJ., concur.